—In an action to recover damages for personal injuries, the plaintiff appeals from a judgment of the Supreme Court, Suffolk County (Jones, J.), dated March 27, 1997, which, upon a jury verdict, is in favor of the defendant and against her dismissing the complaint.
Ordered that the judgment is affirmed, with costs.
At trial, the plaintiff sought to admit into evidence a copy of her treating physician’s billing records, the originals of which had been destroyed pursuant to the office procedure of her treating physician. Contrary to her contention, since she was unable to establish that the copy was authentic and accurately reflected the contents of the original, the document was properly excluded from evidence (see, Schozer v William Penn Life Ins. Co., 84 NY2d 639).
The plaintiff’s remaining contentions are either unpreserved for appellate review, without merit, or do not require reversal. Bracken, J. P., Copertino, Pizzuto and Altman, JJ., concur.